DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 25-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Jot et al in view of Lee et al and further in view of Kim disclose a method for decoding layered audio, comprising: decoding from a bit stream generated by an upstream device, a first layer of data having a first set of Ambisonic audio components, the first set of Ambisonic audio components generated based on ambience and one or more object-based audio signals; decoding from the bit stream, a second layer of data having at least one of the one or more object-based audio signals; converting the at least one of the one or more object-based audio signals to an Ambisonic audio format: subtracting, from the first set of Ambisonic audio components, the converted at least one of the one or more object-based audio signals, and rendering resulting first set of Ambisonic audio components to generate a first set of audio channels; spatially rendering the one or more object-based audio signals to generate a second set of audio channels; combining the first set of audio channels and the second set of audio channels, the combined audio channels used to drive a plurality of speakers of a playback device; but do not expressly disclose subtracting, from the first set of Ambisonic audio components, the converted at least one of the one or more object-based audio signals. 
None of the prior art of record disclose in their entirety or in combination the claimed limitation “subtracting, from the first set of Ambisonic audio components, the converted at least one of the one or more object-based audio signals”.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651